Citation Nr: 1454804	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Laurel K. Swilley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from January 1957 to November 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Travel Board hearing in July 2013.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss and tinnitus that are causally and etiologically related to noise exposure during service.  The Veteran has a current diagnosis of hearing loss and tinnitus.    

The Veteran was afforded a VA examination in July 2010.  The examiner determined that hearing loss and tinnitus are less likely as not related to noise exposure in the service because the Veteran's DD-214 form shows no evidence of a military specialty that would involve excessive noise.  The Board notes, however, that the Veteran served on the USS Intrepid.  He testified during the July 2013 hearing that he was exposed to significant noise during that time.  Although his DD-214 did not specify it, at times he worked the large guns and also worked consistently on the floor below the flight deck, where he could hear the noise from the flight deck.    

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  The Board notes that the examiner based her opinion, in part, on an inaccurate factual basis.  The examiner determined the Veteran was not exposed to noise during service based on his DD-214, but lay evidence indicates that he had some exposure.  Therefore, a new nexus opinion is required before a decision on the merits may be made. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC shall obtain and associate with the claims file any outstanding VA treatment records for his asserted disabilities.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  After associating all pertinent outstanding records with the claims file, the RO/AMC shall return the file to the July 2010 VA examiner to provide an addendum opinion.  Should the examiner be unavailable, please obtain a medical opinion from another appropriate examiner.  A new VA examination is not necessary unless requested by the VA examiner providing the addendum opinion.  

The claims file, including a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; and consideration of such shall be reflected in the completed examination report. 

The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's bilateral hearing loss is causally or etiologically related to service?  

b.)  Is it at least as likely as not that the Veteran's bilateral tinnitus is causally or etiologically related to service?  

The examiner should address the lay statements and testimony regarding his exposure to noise during service and should specifically note his or her consideration when providing a nexus opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




